[Cite as State ex rel. Rojas v. Page, 2022-Ohio-2226.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


State ex rel. Romie L. Rojas,                            :
                 Relator,                                :

v.                                                       :            No. 21AP-506

Judge Jaiza Page,                                        :         (REGULAR CALENDAR)

                 Respondent.                             :


                                               DECISION

                                       Rendered on June 28, 2022


                 Romie L. Rojas, pro se.

                 G. Gary Tyack, Prosecuting Attorney, and Thomas W. Ellis,
                 for respondent.

                                            IN PROCEDENDO
BEATTY BLUNT, J.
        {¶ 1} Relator, Romie L. Rojas, has filed this original action seeking a writ of
procedendo ordering respondent, Franklin County Common Pleas Judge Jaiza Page, to
issue a ruling on relator's October 27, 2017, successive petition to vacate judgment of
conviction. Respondent filed a motion to dismiss pursuant to Civ.R. 12(B)(6) on
October 28, 2021.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
this matter was referred to a magistrate. The magistrate considered the motion to dismiss
for failure to state a claim filed by respondent and issued a decision, including findings of
fact and conclusions of law, which is appended hereto. The magistrate concluded relator
failed to state a claim upon which relief may be granted pursuant to Civ.R. 12(B)(6) and was
not entitled to the writ requested. Specifically, the magistrate found that procedendo will
not compel the performance of an act that has already been performed, and respondent
No. 21AP-506                                                                              2


issued an entry on February 14, 2022 denying relator's October 27, 2017, successive petition
to vacate judgment of conviction. Thus, respondent has performed the act that relator
sought to compel. Accordingly, the magistrate recommended this court dismiss the action
and deny relator's request for a writ of procedendo.
       {¶ 3} No objections have been filed to the magistrate's decision.
       {¶ 4} Upon review, we have found no error in the magistrate's findings of fact or
conclusions of law. Therefore, we adopt the magistrate's decision as our own, including the
findings of fact and the conclusions of law therein, and conclude that relator failed to
demonstrate he was entitled to a writ of procedendo. In accordance with the magistrate's
decision, respondent's motion to dismiss is granted, this action is dismissed, and the
requested writ of procedendo is denied.
                                                       Motion to dismiss granted; complaint
                                                       dismissed; writ of procedendo denied.



                          MENTEL and JAMISON, JJ., concur.
                                  ________________
No. 21AP-506                                                                         3


                                        APPENDIX



                         IN THE COURT OF APPEALS OF OHIO

                                TENTH APPELLATE DISTRICT

State ex rel. Romie L. Rojas,               :

              Relator,                          :

v.                                              :                No. 21AP-506

Judge Jaiza Page,                               :           (REGULAR CALENDAR)

              Respondent.                       :



                          MAGISTRATE'S DECISION

                                Rendered on February 24, 2022



              Romie L. Rojas, pro se.

              G. Gary Tyack, Prosecuting Attorney, and Thomas W. Ellis,
              for respondent.


                               IN PROCEDENDO ON
                         RESPONDENT'S MOTION TO DISMISS

       {¶ 5} Relator, Romie L. Rojas, has filed this original action seeking a writ of
procedendo ordering respondent, Franklin County Common Pleas Judge Jaiza Page, to
issue a ruling on relator's October 27, 2017, successive petition to vacate judgment of
conviction. Respondent has filed a motion to dismiss pursuant to Civ.R. 12(B)(6).
No. 21AP-506                                                                                  4


Findings of Fact:
       {¶ 6} 1. Respondent is a public official serving as a judge in the Franklin County
Court of Common Pleas, in Franklin County, Ohio.
       {¶ 7} 2. Relator is a prisoner who was incarcerated at Correctional Reception
Center in Orient, Ohio, at the time he filed this procedendo action.
       {¶ 8} 3. On October 27, 2017, relator filed a successive petition to vacate judgment
of conviction in Franklin C.P. No. 10CR-7040, over which respondent presided.
       {¶ 9} 4. On October 6, 2021, relator filed his complaint in procedendo with this
court, requesting that this court order respondent to issue a ruling on relator's October 27,
2017, successive petition to vacate judgment of conviction.
       {¶ 10} 5. On February 14, 2022, in case No. 10CR-7040, respondent filed an entry
denying relator's October 27, 2017, successive petition to vacate judgment of conviction.
       {¶ 11} 6. On October 28, 2021, in the present action, respondent filed a motion to
dismiss, pursuant to Civ.R. 12(B)(6), asserting relator's procedendo action is moot because
respondent has already ruled on relator's October 27, 2017, successive petition to vacate
judgment of conviction.


Conclusions of Law:
       {¶ 12} For the reasons that follow, it is the magistrate's decision that this court grant
respondent's motion to dismiss relator's complaint for a writ of procedendo.
       {¶ 13} In order to be entitled to a writ of procedendo, a relator must establish a clear
legal right to require that court to proceed, a clear legal duty on the part of the court to
proceed, and the lack of an adequate remedy in the ordinary course of law. State ex rel.
Miley v. Parrott, 77 Ohio St.3d 64, 65 (1996). A writ of procedendo is appropriate when a
court has either refused to render a judgment or has unnecessarily delayed proceeding to
judgment. Id. An " 'inferior court's refusal or failure to timely dispose of a pending action is
the ill a writ of procedendo is designed to remedy.' " State ex rel. Dehler v. Sutula, 74 Ohio
St.3d 33, 35 (1995), quoting State ex rel. Levin v. Sheffield Lake, 70 Ohio St.3d 104, 110
(1994).
       {¶ 14} A motion to dismiss pursuant to Civ.R. 12(B)(6) tests the sufficiency of the
complaint. "In order for a court to dismiss a case pursuant to Civ.R. 12(B)(6) 'it must appear
No. 21AP-506                                                                                 5


beyond doubt from the complaint that the plaintiff can prove no set of facts entitling him
to recovery.' " T & M Machines, LLC v. Yost, 10th Dist. No. 19AP-124, 2020-Ohio-551, ¶ 10,
quoting O'Brien v. Univ. Community Tenants Union, Inc., 42 Ohio St.2d 242 (1975),
syllabus. In construing a complaint upon a Civ.R. 12(B)(6) motion, a court must presume
that all factual allegations in the complaint are true and make all reasonable inferences in
the plaintiff's favor. LeRoy v. Allen, Yurasek & Merklin, 114 Ohio St.3d 323, 2007-Ohio-
3608, ¶ 14.
       {¶ 15} The magistrate may take judicial notice of the pleadings and orders in related
cases when these are not subject to reasonable dispute, at least insofar as they affect the
present original action. State ex rel. Nyamusevya v. Hawkins, 10th Dist. No. 19AP-199,
2020-Ohio-2690, ¶ 33, citing Evid.R. 201(B); State ex rel. Ohio Republican Party v.
Fitzgerald, 145 Ohio St.3d 92, 2015-Ohio-5056, ¶ 18; and State ex rel. Womack v. Marsh,
128 Ohio St.3d 303, 2011-Ohio-229, ¶ 8. Furthermore, a court may take judicial notice of
pleadings that are readily accessible on the internet. See Draughon v. Jenkins, 4th Dist. No.
16CA3528, 2016-Ohio-5364, ¶ 26, citing State ex rel. Everhart v. McIntosh, 115 Ohio St.3d
195, 2007-Ohio-4798, ¶ 8, 10 (a court may take judicial notice of appropriate matters,
including judicial opinions and public records accessible from the internet, in determining
a Civ.R. 12(B)(6) motion); and Giannelli, 1 Baldwin's Ohio Practice Evidence, Section 201.6
(3d Ed.2015) (noting that the rule generally precluding a court from taking judicial notice
of other cases has been relaxed if the record is accessible on the internet).
       {¶ 16} Procedendo will not lie to compel an act that has already been performed.
State ex rel. Lester v. Pepple, 130 Ohio St.3d 353, 2011-Ohio-5756, ¶ 1; State ex rel. Kreps v.
Christiansen, 88 Ohio St.3d 313, 318 (2000), citing State ex rel. Grove v. Nadel, 84 Ohio
St.3d 252-53 (1998).
       {¶ 17} In the present matter, respondent's February 14, 2022, entry denied relator's
October 27, 2017, successive petition to vacate judgment of conviction. Thus, respondent
has performed the act that relator sought to compel, i.e., ruling on relator's October 27,
2017, successive petition to vacate judgment of conviction. Therefore, procedendo will not
lie under these circumstances.
No. 21AP-506                                                                        6


      {¶ 18} Accordingly, the magistrate recommends that this court grant respondent's
motion to dismiss relator's complaint for a writ of procedendo.

                                             /S/ MAGISTRATE
                                             THOMAS W. SCHOLL III




                               NOTICE TO THE PARTIES

             Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
             error on appeal the court's adoption of any factual finding or
             legal conclusion, whether or not specifically designated as a
             finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
             unless the party timely and specifically objects to that factual
             finding or legal conclusion as required by Civ.R. 53(D)(3)(b).